DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 05/16/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0057288 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites Formulae CY4-1 to CY4-42 wherein a42 is an integer from 0 to 2. However, the variable a42 does not appear in any of Formulae CY4-1 to CY4-42. Instead, Formulae CY4-1 to CY4-42 show the variable b42. Additionally, b42 is not given any definition. It is unclear whether a42 is meant to be b42. For purposes of examination, a42 will be interpreted as b42 and b42 will be given the definition “an integer from 0 to 2”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. US 2013/0274473 A1 (“Che”).
Regarding claims 1-6 and 8-15, Che teaches platinum(II)-based compounds of Structure I 
    PNG
    media_image1.png
    22
    53
    media_image1.png
    Greyscale
(¶ [0008]) having high emission quantum efficiencies and low self-quenching constant, wherein the platinum(II)-based compounds are used as the light-emitting material or dopant for an organic light-emitting diode (OLED) (abstract and ¶ [0074]). Che teaches the 
    PNG
    media_image2.png
    165
    287
    media_image2.png
    Greyscale
(pg. 5). 
Che fails to teach a specific example of a compound as above wherein one of X7 to X9 is N. However, Che does teach that any of X1 to X20 may be nitrogen (¶ [0011]).
Therefore, given the general formula and teachings of Che, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute nitrogen for carbon, because Che teaches the variable may suitable be selected as X1 to X20.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the platinum(II)-based compound in the emitting layer of the OLED of Che and possess the benefits taught by Che.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically make the substitution on X7, because it would have been choosing one out of twenty possibilities, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the platinum(II)-based compound in the emitting layer of the OLED of Che and possessing the benefits taught by Che.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Structure I having the benefits taught by Che in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claims 1-6, the modified Complex 118 has the following structure 
    PNG
    media_image3.png
    83
    100
    media_image3.png
    Greyscale
which reads on the claimed Formula 1 wherein:
M is platinum (Pt);
X1 is O;
X2 and X4 is N, and X3 is C;
X21 is N, X22 is C(R2b), and X23 is C(R2c);
T1 is *-N(R5)-*’;
R1, R3, R4, R2b, and R2c are each hydrogen, R5 is an unsubstituted C6 aryl group (phenyl), and R6 is not required to be present; and
b1 and b4 are each 4, and b3 is 3 .
Per claim 8, the modified Complex 118 reads on the claimed Formula CY1(1), wherein R1a to R1d are not required to be present.
Per claim 9, the modified Complex 118 reads on the claimed Formula CY2(1).
Per claim 10, the modified Complex 118 reads on the claimed Formula CY3(1).
Per claim 11, the modified Complex 118 reads on the claimed Formula CY4(1).
Per claim 12, the modified Complex 118 reads on the claimed compound 121. 
Regarding claim 7, Che teaches the OLED comprising the modified Complex 118 as described above with respect to claim 1. Che fails to teach a compound as above wherein the moiety
    PNG
    media_image1.png
    22
    53
    media_image1.png
    Greyscale
 comprises multiple fused rings. However, Che does teach a pair of adjacent R groups of R1-R15 may form rings (¶ [0010]). Che teaches an example of this in Complex 102 
    PNG
    media_image4.png
    43
    25
    media_image4.png
    Greyscale
(pg. 3), wherein the moiety 
    PNG
    media_image1.png
    22
    53
    media_image1.png
    Greyscale
is represented by 
    PNG
    media_image4.png
    43
    25
    media_image4.png
    Greyscale
. 
Therefore, given the general formula and teachings of Che, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the moiety shown in the modified Complex 118 
    PNG
    media_image3.png
    83
    100
    media_image3.png
    Greyscale
with the moiety shown in Complex 102
    PNG
    media_image4.png
    43
    25
    media_image4.png
    Greyscale
, because Che teaches the variable may suitably be selected as the moiety
    PNG
    media_image1.png
    22
    53
    media_image1.png
    Greyscale
of Structure I.  The substitution would have been one preferred element for 
The modified Complex 118 has the structure 
    PNG
    media_image5.png
    304
    425
    media_image5.png
    Greyscale
which reads on the claimed Formula CY4-15 wherein:
X49 is not required to be present;
R41 to R44 are each hydrogen and R45 to R49 are not required to be present; and 
b42 is 2.
Regarding claim 16, Che teaches the OLED comprising the modified Complex 118 as described above with respect to claim 13. As discussed above, Che teaches the platinum(II) compound may specifically be used as the light-emitting material or as the dopant in the emitting layer (¶ [0074]).
Che teaches a specific example of an OLED in Example 46 wherein emissive layer comprises CsPO3 (host) doped with 4% of a platinum(II)-based compound represented by Structure I (¶ [0172]. 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified Complex 118 as the dopant in the OLED of Example 46, because one of ordinary skill in the art would reasonably have expected the elements of the dopant and the OLED to predictably maintain their respective properties or functions after they have been 
Regarding claim 20, Che teaches the OLED comprising the modified Complex 118 as described above with respect to claim 1. Although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Che teaches the modified compound as discussed above that meets the limitations of claim 1 and does not include any components that would make it unfit for the use as a diagnostic composition.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al. US 2013/0274473 A1 (“Che”) as applied to claim 16 above, as evidenced by Schaller, Chris P, Ph.D, Physical Chemistry for the Biosciences, 14.7 Fluorescence and Phosphorescence. 1 Sept. 2020. (“Schaller”).
Regarding claim 16, Che teaches the OLED comprising the modified Complex 118 as described above with respect to claim 13. 
Che is silent as to the OLED emitting light generated when a triplet exciton of the platinum(II)-based compound transitions to a ground state. However, the platinum(II)-based compounds of Structure I are phosphorescent materials (¶ [0005]-[0008]).
Schaller teaches Figure 14.7.2 on page 1, shown below, which shows a transition from the T1 (triplet) state to the S0 (ground) state is phosphorescence emission.

    PNG
    media_image6.png
    311
    602
    media_image6.png
    Greyscale

Therefore, as the modified Complex 118 is a phosphorescent material, it emits light when a triplet exciton transitions to the ground state, as evidenced by Schaller.
	
Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. US 2013/0274473 A1 (“Che”) as applied to claim 15 above, and further in view of Forrest et al. US 2007/0278937 A1 (“Forrest”).
Regarding claims 13-16 and 18, Che teaches the OLED comprising the modified Complex 118 as described above with respect to claim 13. As discussed above, Che teaches the platinum(II) compound may specifically be used as the light-emitting material or as the dopant in the emitting layer (¶ [0074]).
Che fails to teach a fluorescent dopant is further provided in the emitting layer. However, as discussed above, the platinum(II)-based compounds represented by Structure 1 have high emission quantum efficiencies and low self-quenching constant (abstract). Additionally, Che teaches the platinum(II)-based complexes emit green to orange light (¶ [0070]).
Forrest teaches organic light emitting devices (OLEDs) that emit light using a combination of fluorescent emitters and phosphorescent emitters (abstract). Forrest teaches a specific OLED in FIG.1 comprising an anode, a hole injection layer, a hole transport layer, an electron blocking layer, an emissive layer (region), a hole blocking layer, an electron transport layer, and electron injection layer, and a cathode (¶ [0041]). Forrest teaches the emissive region of the device comprise at least one 
Forrest teaches the phosphorescent emitting material is green-emitting (¶ [0062]) and teaches preferred phosphorescent green emitters (¶ [0084]) but does not teach the green emitters are limited to these examples. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified Complex 118 as the phosphorescent green emitter in the OLED of Forrest, based on the teaching of Che and Forrest.  The motivation for doing so would have been to further improve the quantum efficiency of the OLED, provide an emitter having a low self-quenching constant, and obtain an OLED having high power efficiency and stable color balance, as taught by Che and Forrest.
As the phosphor-sensitized layer comprises a fluorescent emitting material, the modified Complex 118, and a host, the limitation of claims 16 and 18 are met.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. US 2013/0274473 A1 (“Che”) further in view of Forrest et al. US 2007/0278937 A1 (“Forrest”) as applied to claim 18 above, and further in view of Chen, Dongjun, et al. "Efficient solution-processed red all-fluorescent organic light-emitting diodes employing thermally activated delayed fluorescence materials as assistant hosts: molecular design strategy and exciton dynamic analysis." Journal of Materials Chemistry C 5.21 (2017): 5223-5231 (“Chen”).
Regarding claim 19, Che in view of Forrest teach the OLED comprising the modified Complex 118 as described above with respect to claim 18.
Che teaches examples of host materials including CBP, among others (¶ [0045]). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select CBP as the host material, because it would have been choosing from a list of suitable host materials, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the phosphor-sensitized layer of the OLED of Che in view of Forrest and possessing the benefits taught by Che and Forrest.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host materials defined by Forrest having the benefits taught by Forrest in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Forrest teaches the fluorescent emitting material in the phosphor-sensitized layer is a red-emitting material (¶ [0062]) and teaches preferred fluorescent red emitters (¶ [0085]) but does not teach the red fluorescent emitters are limited to these examples. 
In the analogous art of OLEDs, Chen teaches tetraphenyldibenzoperiflanthene (DBP) is a red fluorescent dye with high photoluminescence quantum yield (PLQY) (pg. 5224, second column, middle of second paragraph). Chen teaches the structure of DBP in Fig. 1 
    PNG
    media_image7.png
    110
    173
    media_image7.png
    Greyscale
(pg. 5224).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use DBP as the red fluorescent emitter in the phosphor-sensitized layer of the OLED of Che in view of Forrest, based on the teaching of Chen.  The motivation for doing so would have been to use an emitter having high PLQY in the OLED of Chen in view of Forrest, as taught by Chen.
Che in view of Forrest and Chen is silent as to the singlet exciton generated in the host being transferred to the organometallic compound and the fluorescent dopant, and i) a triplet exciton generated in the host and transferred to the organometallic compound and ii) a triplet exciton generated when a singlet exciton transferred to the organometallic compound is transited to a triplet excited state via intersystem crossing, are transferred to a singlet excited state of the fluorescent dopant and transited to a ground state to emit fluorescent light. It is reasonable to presume that the above limitations are inherent to Che in view of Forrest and Chen. Support for said presumption is found in the use of like materials which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112. 
For example, as discussed above, the emitting region comprises a phosphor-sensitized comprising CBP as a host material, DBP as the fluorescent emitter 
    PNG
    media_image7.png
    110
    173
    media_image7.png
    Greyscale
, and the modified Complex 118 
    PNG
    media_image3.png
    83
    100
    media_image3.png
    Greyscale
as the phosphorescent emitter.
The instant specification recites an organic light-emitting device including an emission layer including the organometallic compound represented by the claimed Formula 1, a host, and a fluorescent dopant satisfies the following limitations: a singlet exciton generated in the host is transferred to the organometallic compound and the fluorescent dopant, and i) a triplet exciton generated in the host and transferred to the organometallic compound and ii) a triplet exciton generated when a singlet exciton transferred to the organometallic compound is transited to a triplet excited state via intersystem 
The instant specification teaches the host may include CBP (instant ¶ [00179]), the fluorescent dopant may include the compound FD(10) 
    PNG
    media_image8.png
    163
    275
    media_image8.png
    Greyscale
(instant ¶ [00143]), and the organometallic compound may be compound 121
    PNG
    media_image9.png
    95
    128
    media_image9.png
    Greyscale
(instant pg. 98). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2005042444 A1 recites compounds of formula 1 
    PNG
    media_image10.png
    233
    197
    media_image10.png
    Greyscale
(abstract), including examples such as the compounds seen on page 20.
Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786        

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786